Name: Commission Regulation (EC) No 2399/96 of 17 December 1996 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the processing industry during the period 1 January to 31 March 1996
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  food technology;  production;  international trade;  fisheries
 Date Published: nan

 No L 327/8 I EN Official Journal of the European Communities 18 . 12. 96 COMMISSION REGULATION (EC) No 2399/96 of 17 December 1996 providing for the grant of compensation to producers ' organizations in respect of tuna delivered to the processing industry during the period 1 January to 31 March 1996 Regulation (EEC) No 3759/92, the total quantities of this product eligible for compensation are equal to the quant ­ ities sold and delivered in the quarter; Whereas in view of the quantities declared per producers ' organization the compensation granted to each producers' organization in accordance with Article 18 (4) is to be graded; whereas the qualities eligible per grade are to be allocated between the producers' organizations concerned in proportion to their respective outputs during the same quarter of the 1992 to 1994 fishing years ; Whereas the grant of compensation for the products in question should therefore be decided for the period 1 January to 31 March 1996; Whereas the operative event giving entitlement to compensation and the date thereof should be specified for the calculation of payments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 331 8 /94 (2), and in par ­ ticular Article 18 (6) thereof, Whereas the compensation referred to in Article 18 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the processing industry during the calendar quarter for which prices were recorded, where both the average quarterly selling price recorded on the Community market and the free-at ­ frontier price plus any applicable countervailing charges are lower than 91 % of the Community producer price for the product in question ; Whereas examination of the situation of the Community market has shown that for yellowfin tuna over 10 kg, yellowfin tuna under 10 kg and skipjack, for the period 1 January to 31 March 1996, the average quarterly selling price and the free-at-frontier price referred to in Article 18 of Regulation (EEC) No 3759/92 were lower than 91 % of the Community producer price in force as laid down in Council Regulation (EC) No 2818/95 of 30 November 1995 fixing, for the 1996 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1 604 (3); Whereas the quantities eligible for compensation , within the meaning of Article 18 ( 1 ) of Regulation (EEC) No 3759/92, may not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 3 of that Article ; Whereas during the quarter concerned the quantities sold and delivered to the processing industry established in Community customs territory were lower for the three species in question than the average of the quantities sold and delivered during the same quarter of the three previous fishing years; whereas, since the quantities for the quarter do not exceed the limit set by Article 1 8 (3) of HAS ADOPTED THIS REGULATION : Article 1 The compensatory allowance referred to in Article 18 of Regulation (EEC) No 3759/92 shall be granted for the period 1 January to 31 March 1996 in respect of the fol ­ lowing products : (ECU/t) Product Maximum allowance (application of first and second indents of Article 18 (2) of Regulation (EEC) No 3759/92) Yellowfin tuna + 10 kg 129 Yellowfin tuna  10 kg 100 Skipjack 77 Article 2 (') OJ No L 388 , 31 . 12 . 1992, p . 1 . (2 ) OJ No L 350 , 31 . 12 . 1994, p . 15 . 3 OJ No L 292, 7 . 12 . 1995, p . 6 . 1 . The total quantities on which the allowance may be granted for these species are : 18 . 12 . 96 EN Official Journal of the European Communities No L 327/9  Yellowfin tuna + 10 kg: 23 593,062 tonnes,  Yellowfin tuna  10 kg: 3 788,171 tonnes, concerned and which have been used to calculate the average monthly selling price referred to in Article 7 ( 1 ) (b) of Commission Regulation (EEC) No 2210/93 (').  Skipjack : 9 467,021 tonnes. 2 . The allocation of these total quantities among the producers' organizations concerned is specified in the Annex hereto . Article 3 The operations to be taken into account to determine entitlement to the compensatory allowance shall be sales for which the invoices are dated within the quarter Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1996 . For the Commission Emma BONINO Member of the Commission (') OJ No L 197, 6. 8 . 1993, p. 8 . No L 327/ 10 Ã Ã  Official Journal of the European Communities 18 . 12. 96 ANNEX Allocation among producers' organizations of the quantities of tuna which may qualify for compensation for the period 1 January to 31 March 1996 in accordance with Article 18 (4) of Regulation (EEC) No 3759/92 , with quantities per compensa ­ tion percentage band (in tonnes) Yellowfin tuna + 10 kg Quantities eligible for 100 % compensation (First indent of Article 18 (4)) Quantities eligible for 50 % compensation (Second indent of Article 18 (4)) Total eligible quantities (First and second indents of Article 18 (4)) OPAGAC 8 880,270 0,000 8 880,270 OPTUC 8 588,720 732,287 9 321,007 OP 42 (CAN.) 0,000 0,000 0,000 ORTHONGEL 5 391,785 0,000 5 391,785 APASA 0,000 0,000 0,000 MADEIRA 0,000 0,000 0,000 EU-Total 22 860,775 732,287 23 593,062 (in tonnes) Yellowfin tuna  10 kg Quantities eligible for 100 % compensation (First indent of Article 18 (4)) Quantities eligible for 50 % compensation (Second indent of Article 18 (4)) Total eligible quantities (First and second indents of Article 1 8 (4)) OPAGAC 2 131,569 0,000 2 131,569 OPTUC 1 579,424 0,000 1 579,424 OP 42 (CAN.) 0,000 0,000 0,000 ORTHONGEL 53,312 23,866 77,178 APASA 0,000 0,000 0,000 MADEIRA 0,000 0,000 0,000 EU-Total 3 764,305 23,866 3 788,171 (in tonnes) Skipjack Quantities eligible for 100 % compensation (First indent of Article 18 (4)) Quantities eligible for 50 % compensation (Second indent of Article 18 (4)) Total eligible quantities (First and second indents of Article 18 (4)) OPAGAC 5 250,835 0,000 5 250,835 OPTUC 4 214,825 0,000 4 214,825 OP 42 (CAN .) 0,000 1,361 1,361 ORTHONGEL 0,000 0,000 0,000 APASA 0,000 0,000 0,000 MADEIRA 0,000 0,000 0,000 EU-Total 9 465,660 1,361 9 467,021